United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-112
Issued: April 25, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On October 10, 2013 appellant, through his attorney, filed an application for review of an
Office of Workers’ Compensation Programs’ (OWCP) decision dated July 25, 2013, which
denied his request for reconsideration on the grounds that the evidence submitted was repetitious
and insufficient to warrant merit review.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by it before the final decision is issued. Following a November 26, 2011
decision that denied appellant’s claim for an occupational disease on the grounds that he failed to
submit medical evidence establishing a causal relationship between the accepted work events and
his diagnosed condition, appellant, through counsel, requested reconsideration on
March 18, 2013. With this request, he submitted a new March 3, 2013 report from Dr. Stacy
David Treiman, a podiatrist, who noted x-ray findings of boney spurring, arthritic foot changes
and plantar fasciitis. Dr. Treiman noted that appellant worked for the employing establishment
for 25 years and opined that his foot arthritis was a direct result of standing on his feet while on
concrete. She noted that appellant’s work activities required him to walk on concrete, push and
1

41 ECAB 548 (1990).

pull mail in rolling equipment, bend and stand for up to six hours in one place sorting mail and
loading and unloading mail. Dr. Treiman opined that these work duties caused the joints of
appellant’s feet to undergo change which caused a break down in the support structure of the feet
causing bones to become worn and torn. She stated that there was a causal relationship between
his foot discomfort and working on his feet for the employing establishment for 25 years.
Dr. Treiman supported that appellant’s work duties caused or aggravated his bilateral foot
condition. This report was received by OWCP on March 18, 2013. On April 30, 2013 counsel
requested that OWCP address his March 18, 2013 reconsideration request. In its July 25, 2013
decision, OWCP denied appellant’s reconsideration request on the grounds that the evidence
submitted was repetitious and insufficient to warrant merit review. It noted receipt of his
reconsideration request and addressed previously submitted evidence but it did not consider the
March 3, 2013 report from Dr. Treiman.
The Board finds that OWCP, in its July 25, 2013 decision, did not review the
March 3, 2013 report from Dr. Treiman that was received by OWCP on March 18, 2013.2 For
this reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted at the time of the July 25, 2013 decision. Following such further development as
OWCP deems necessary, it shall issue an appropriate decision on the reconsideration request.
IT IS HEREBY ORDERED THAT the July 25, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.

2

See Linda Johnson, 45 ECAB 439, 440 (1994) (where the Board held that it is necessary that OWCP review all
evidence submitted by a claimant and received by OWCP prior to issuance of its final decision).

2

Issued: April 25, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

